THE STATE OF SOUTH CAROLINA
                           In The Supreme Court

            The State, Petitioner,

            v.

            David Zackary Ledford, Respondent.

            Appellate Case No. 2016-000791



       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                          Appeal from Greenwood County
                      Eugene C. Griffith Jr., Circuit Court Judge


                                Opinion No. 27766
                 Heard September 27, 2017 – Filed February 28, 2018


                               APPEAL DISMISSED


            Attorney General Alan McCrory Wilson and Senior
            Assistant Deputy Attorney General John Benjamin Aplin,
            both of Columbia; and Solicitor David Matthew Stumbo,
            of Greenwood, for Petitioner.

            Clarence Rauch Wise, of Greenwood, for Respondent.


JUSTICE JAMES: David Zackary Ledford was indicted for inflicting great bodily
injury upon a child. The jury was sworn, and the case was tried up to the point of
the charge conference between the trial court and the attorneys. During the charge
conference, the State objected to the trial court's decision to give a jury charge
proposed by Ledford. The trial court overruled the objection, and the State filed a
notice of appeal. The court of appeals promptly dismissed the State's appeal, finding
the issue raised was not immediately appealable. We affirm the court of appeals and
dismiss the State's appeal.

                   FACTUAL AND PROCEDURAL HISTORY
       David Zackary Ledford and Brianna Dickey (Mother) are the parents of a
minor child (Child). In December 2013, Mother was not feeling well, and Ledford
watched Child so Mother could go to the doctor. Shortly thereafter, Mother received
a call from Ledford explaining Child was choking and not breathing. EMS
transported Child to the hospital, and she remained hospitalized for approximately
three weeks. At the time of the incident, Child was approximately three and a half
months old. The State's theory was that Ledford violently shook and/or hit Child,
causing great bodily injury. Ledford's theory was that he non-violently shook Child
in an attempt to revive her after she made a "gurgling choking sound" and "went
limp."

       Ledford was indicted for inflicting great bodily injury upon a child—a
violation of section 16-3-95 of the South Carolina Code (2015). The applicable
portion of the statute does not set forth a specific level of intent the State must prove.1
However, the indictment stated Ledford "willfully and unlawfully inflict[ed] great
bodily injury upon a child."

      On November 2, 2015, the case went to trial before a jury. The jury was
empaneled and sworn, and following the conclusion of the presentation of evidence,
Ledford submitted his requested jury charges to the trial court. One of Ledford's
requested jury charges stated:

              "It is unlawful to inflict great bodily injury upon a child."
              To violate this statute, the [S]tate is required to prove that
              [Ledford] acted wil[l]fully. To act wil[l]fully, the [S]tate
              is required to prove that [Ledford] knew his act would

1
  Section 16-3-95(A) provides: "It is unlawful to inflict great bodily injury upon a
child." Section 16-3-95(C) defines "great bodily injury" as "bodily injury which
creates a substantial risk of death or which causes serious or permanent
disfigurement, or protracted loss or impairment of the function of any bodily
member or organ."
             inflict great bodily injury upon a child. It is not sufficient
             that the [S]tate prove that he acted negligently, grossly
             negligent[ly] or reckless[ly] in his action. Such actions are
             not wil[l]ful as alleged in the indictment.

Ledford explained his requested jury charge included the term "willfully" because
the indictment alleged he "willfully" inflicted great bodily injury upon a child. He
asserted that because the State included this level of intent in the indictment, the
State was required to prove to the jury he committed the crime "willfully." The State
objected to the proposed jury charge, arguing the jury charge added an element to
the offense that was not in the statute.

       The trial court determined Ledford's requested jury charge—except for the
last sentence—was appropriate. Before the trial court could charge the jury, the
State filed its notice of appeal with the court of appeals. The court of appeals
promptly dismissed the State's appeal, ruling the trial court's decision to give the
disputed jury charge was not immediately appealable. We granted certiorari to
review the court of appeals' order of dismissal.

                                   DISCUSSION
       The State argues the trial court's ruling was immediately appealable because
the ruling was based upon legal error that heightened its burden of proof and
materially impaired its ability to proceed after all of its evidence was presented. The
State contends the trial court's ruling was patently erroneous and that the court of
appeals failed to consider the unusual circumstances presented and the novel
question of law presented in pursuit of this interlocutory appeal. We conclude the
court of appeals correctly dismissed the appeal.

       "The right of appeal arises from and is controlled by statutory law." Hagood
v. Sommerville, 362 S.C. 191, 194, 607 S.E.2d 707, 708 (2005). Rule 201(a) of the
South Carolina Appellate Court Rules provides in pertinent part, "Appeal may be
taken, as provided by law, from any final judgment, appealable order or decision."
Rule 201(a), SCACR (emphasis added). The determination of whether a party may
appeal an order issued before or during trial is governed primarily by section 14-3-
330 of the South Carolina Code. Hagood, 362 S.C. at 195, 607 S.E.2d at 708.
Section 14-3-330(2) permits an immediate appeal in a law case from:

             An order affecting a substantial right made in an action
             when such order (a) in effect determines the action and
             prevents a judgment from which an appeal might be taken
             or discontinues the action, (b) grants or refuses a new trial
             or (c) strikes out an answer or any part thereof or any
             pleading in any action[.]

S.C. Code Ann. § 14-3-330(2) (2017). "The provisions of section 14-3-330,
including subsection (2), have been narrowly construed, and the immediate appeal
of orders issued before or during trial generally has not been permitted." State v.
Wilson, 387 S.C. 597, 601, 693 S.E.2d 923, 925 (2010). In State v. McKnight, 287
S.C. 167, 168, 337 S.E.2d 208, 209 (1985), we held that "[a] pre-trial order granting
the suppression of evidence which significantly impairs the prosecution of a criminal
case" is immediately appealable under section 14-3-330(2). We have never
extended the right of appeal to an adverse mid-trial ruling.

        In the instant case, we hold the State's issue is not immediately appealable.
An immediate appeal from a mid-trial ruling on a proposed jury charge is a different
animal from an immediate appeal from a pre-trial evidentiary ruling which
materially hampers the State's prosecution of a case. Section 14-3-330(2) requires
the State to show that the trial court's decision to charge "willfulness" to the jury "in
effect determines the action." The State simply has not made that showing. The
trial court's decision to give the disputed charge might make it more difficult for the
State to prove its case; however, it does not foreclose the possibility that the jury
could find Ledford acted willfully in inflicting great bodily injury upon Child.
Therefore, the trial court's decision to give the disputed charge did not in effect
determine the action.

        We acknowledge that if the appeal is dismissed, the State will have no
opportunity for appellate review of the propriety of the disputed jury charge. If the
jury were to return a verdict of acquittal, the State would not be able to appeal the
trial court's jury charge. See State v. Tillinghast, 375 S.C. 201, 203, 652 S.E.2d 400,
401 (2007) (providing the State may not appeal from an acquittal when raising a
question of law). However, the State's argument stands true for any objection the
State may have to any ruling made by the trial court during trial. There are countless
situations in which a trial court's mid-trial ruling could make the State's prosecution
of its case more difficult, and the State would still be prohibited from appealing the
trial court's decision if the jury returned a verdict of acquittal. If we were to adopt
the State's reasoning, the State would conceivably be permitted to appeal any adverse
mid-trial ruling on the ground the State would not be able to appeal the ruling
following a verdict of acquittal. Section 14-3-330(2) cannot be interpreted to permit
such appeals to go forward, as such an interpretation would result in the trial process
becoming an unmanageable "stop-and-start" enterprise.
                                   CONCLUSION

       We hold the trial court's decision to charge a "willful" level of intent was not
immediately appealable.2 Therefore, we affirm the court of appeals and dismiss the
State's appeal.

APPEAL DISMISSED.

BEATTY, C.J., KITTREDGE, HEARN and FEW, JJ., concur.




2
 As we have affirmed the court of appeals' dismissal of the appeal, we do not decide:
(1) the applicable level of intent the State must prove under section 16-3-95 of the
South Carolina Code; (2) whether the trial judge was correct in ruling a charge on
willfulness is appropriate in this instance; and (3) the logistical and other issues that
may arise from the resumption of this trial.